EXHIBIT 3.1 SECOND AMENDED AND RESTATED BYLAWS OF WEINGARTEN REALTY INVESTORS TABLE OF CONTENTS SECOND AMENDED AND RESTATED BYLAWS OF WEINGARTEN REALTY INVESTORS Page ARTICLE I OFFICES 1 1.01 Principal Office 1 1.02 Other Offices 1 ARTICLE II MEETINGS OF THE SHAREHOLDERS 1 2.01 Place of Meetings 1 2.02 Annual Meeting 1 2.03 Special Meetings 1 2.04 Notice of Annual or Special Meeting 2 2.05 Notice by Electronic Transmission 2 2.06 Business at Special Meeting 2 2.07 Setting of Record Date 2 2.08 Quorum of Shareholders 3 2.09 Act of Shareholders’ Meeting 3 2.10 Voting of Shares 4 2.11 Notice of Shareholder Business 4 2.12 Notice of Shareholder Nominees 5 2.13 Proxies 5 2.14 Voting List 6 2.15 Action by Written Consent Without a Meeting 6 2.16 Inspectors of Elections 7 2.17 Presence at Meeting 7 2.18 Organization. 7 ARTICLE III TRUST MANAGERS 7 3.01 Powers 7 3.02 Number of Trust Managers 7 3.03 Election and Term 7 3.04 Vacancies 8 3.05 Resignation and Removal 8 3.06 Compensation of Trust Managers 8 3.07 Execution of Documents 8 (i) ARTICLE IV MEETINGS OF THE BOARD 8 4.01 First Meeting 8 4.02 Regular Meetings 9 4.03 Special Meetings 9 4.04 Written Notice 9 4.05 Notice by Electronic Transmission 9 4.06 Waiver of Notice 9 4.07 Attendance as Waiver 10 4.08 Business at Regular or Special Meeting 10 4.09 Quorum of Trust Managers 10 4.10 Interested Trust Managers 10 4.11 Action at Trust Managers’ Meeting 10 4.12 Action by Written Consent Without a Meeting 11 ARTICLE V COMMITTEES 11 5.01 Designation of Committees 11 5.02 Authority and Proceedings of Committees 11 ARTICLE VI MEETING BY USE OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT 11 ARTICLE VII OFFICERS 12 7.01 Executive Officers 12 7.02 Election and Qualification 12 7.03 Compensation 12 7.04 Term, Removal, and Vacancies 12 7.05 Chief Executive Officer 12 7.06 Chairman of the Board of Trust Managers 12 7.07 Vice Chairman 13 7.08 President 13 7.09 Vice Presidents 13 7.10 Secretary 13 7.11 Assistant Secretaries 14 7.12 Treasurer 14 7.13 Assistant Treasurers 14 ARTICLE VIII CERTIFICATES FOR SHARES 14 8.01 Certificates Representing Shares 14 8.02 Restriction on Transfer of Shares 15 8.03 Voting and Shareholder Agreements 15 8.04 Transfer of Shares 15 8.05 Lost, Stolen or Destroyed Certificates 15 8.06 Registered Shareholders 15 ARTICLE IX GENERAL PROVISIONS 15 9.01 General Policies 15 9.02 Dividends 16 (ii) 9.03 Reserves 16 9.04 Negotiable Instruments 16 9.05 Fiscal Year 16 9.06 Seal 16 9.07 Books and Records 16 9.08 Voting Upon Shares Held by the Trust 16 ARTICLE X AMENDMENTS 17 ARTICLE XI SUBJECT TO ALL LAWS 17 (iii) SECOND AMENDED AND RESTATED BYLAWS OF WEINGARTEN REALTY INVESTORS ARTICLE I OFFICES 1.01Principal Office.The principal office of Weingarten Realty Investors (the “Trust”) shall be in Houston, Texas or at such other location as the Board of Trust Managers may from time to time determine. 1.02Other Offices.The Trust also may have offices at such other places both within and without the State of Texas as the Board of Trust Managers may from time to time determine or as the business of the Trust may require. ARTICLE II MEETINGS OF THE SHAREHOLDERS 2.01Place of Meetings.Meetings of shareholders for the election of Trust Managers or for any other proper purpose shall be held at such place within or without the State of Texas as the Board of Trust Managers may from time to time designate.At the discretion of the Board of Trust Managers, or as agreed to by all persons entitled to notice of the meeting, meetings of shareholders may also be held or shareholders may participate in meetings of shareholders by means of remote communication authorized under the Texas Business Organizations Code as stated in the notice of such meeting or a duly executed waiver of notice thereof. 2.02Annual Meeting.An annual meeting of shareholders shall be held at such time and date as the Board of Trust Managers may determine.At such meeting the shareholders entitled to vote thereat shall elect a Board of Trust Managers and may transact such other business as may properly be brought before the meeting. 2.03Special Meetings.Special meetings of shareholders for any purposes or purposes, unless otherwise prescribed by law or by the Declaration of Trust, may be called by the Board of Trust Managers, any officer of the Trust, or the holders of at least ten percent (10%) of all the shares entitled to vote at the proposed special meeting.If not otherwise set in accordance with these Bylaws, the record date for determining shareholders entitled to call a special meeting is the date the first shareholder signs the notice of such meeting. 2.04Notice of Annual or Special Meeting.Written or printed notice stating the place, if any, day and hour of the meeting, the means of any remote communications by which shareholders may be considered present and may vote at the meeting and the means of accessing the remote communications system, and, in the case of a special meeting, the purpose or purposes for which the meeting is called shall be delivered not less than ten (10) nor more than sixty (60) days before the date of the meeting, personally, by electronic transmission (on consent of a shareholder), or by mail, or by any other method permitted by applicable law, by or at the direction of the President, the Secretary, or the officer or person calling the meeting, to each shareholder entitled to vote at such meeting except as otherwise provided in the Texas Business Organizations Code.If the meeting is held by means of remote communications, the notice of meeting shall include information on how to access the list of shareholders entitled to vote at the meeting required by Section 2.11.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at such shareholder’s address as it appears on the share transfer records of the Trust, with postage thereon prepaid.Whenever any notice is required to be given to any shareholder under the provisions of any law, the Declaration of Trust, or these Bylaws, a waiver thereof in writing signed by the person or persons entitled to such notice, or a waiver by electronic transmission by the person or persons entitled to notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of such notice. 2.05Notice by Electronic Transmission.On consent of a shareholder, notice from the Trust under any applicable law, the Declaration of Trust, or these Bylaws may be given to the shareholder by electronic transmission.The shareholder may specify the form of electronic transmission to be used to communicate notice.The shareholder may revoke this consent by written notice to the Trust.The consent of a shareholder is considered revoked if the Trust is unable to deliver by electronic transmission two consecutive notices, and the secretary, assistant secretary or transfer agent of the Trust, or another person responsible for delivering notice on behalf of the Trust, knows that delivery of these two electronic transmissions was unsuccessful.
